Citation Nr: 1746938	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for PTSD. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973, to include service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman's Badge, among others. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for bilateral hearing loss and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  







(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and PTSD; the Veteran filed a notice of disagreement with that decision and a statement of the case was issued; the Veteran did not submit a timely substantive appeal after the statement of the case as to either claim.

2.  Evidence received since the October 2008 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and PTSD.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied the Veteran's claims for service connection for bilateral hearing loss and PTSD in an October 2008 rating decision, finding insufficient evidence to establish that the Veteran had diagnoses of PTSD or bilateral hearing loss for VA compensation purposes.  The Veteran filed a timely notice of disagreement the following month.  In September 2009, the RO issued a Statement of the Case (SOC) again denying the Veteran's claims, finding that the objective evidence did not show that the Veteran had hearing loss or PTSD disabilities that were incurred in or caused by military service.  However, the Veteran never submitted a substantive appeal following the issuance of the SOC, and no new and material evidence was received within the appropriate time period.  Consequently, the October 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

The Veteran was afforded new VA hearing loss and PTSD examinations in October 2012.  The RO reopened the Veteran's service connection claims for hearing loss and PTSD in a December 2012 rating decision, finding the evidence submitted to be new and material, but again denied the Veteran's claims.  Regardless of the RO's actions, the Board must itself determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Board finds the evidence received since the October 2008 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes the October 2012 VA audiological and PTSD examinations, as well as the November 2016 hearing testimony.  The new evidence raises a reasonable possibility of substantiating the claims as it addresses whether the Veteran has PTSD or a hearing loss disability for VA compensation purposes, as well as a possible link between service and any diagnosis of hearing loss or PTSD. The new evidence therefore addresses the reasons for the previous denials.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claims for service connection for bilateral hearing loss and PTSD are reopened and will be considered on the merits.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

While the Board regrets further delay, additional development is warranted before a decision may be rendered in the issues of entitlement to service connection for bilateral hearing loss and PTSD.

The record reflects that the Veteran last underwent VA examinations to assess the nature and etiology of any hearing loss and PTSD disabilities in October 2012.  During his November 2017 hearing before the undersigned VLJ, the Veteran's representative requested new VA examinations to evaluate both conditions.  In that regard, the representative asserted that the Veteran's PTSD should be evaluated under the criteria of the newest edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Veteran's representative also asserted that, although the Veteran was not found to have hearing loss at a level considered to be disabling for VA purposes, his hearing loss was currently more severe than the previous examination indicated.  

The Board notes that the Veteran served in combat as an infantryman in the Republic of Vietnam and, as such, in-service noise exposure is conceded.  Additionally, the Veteran reports having PTSD due to in-service stressors such as artillery, rocket, and mortar attacks, as well as witnessing death.  As such, he asserts that he has PTSD from fear of hostile military or terrorist activity while in Vietnam. 

Based on the foregoing, and in light of the fact that these conditions may have changed since the last examinations, the Board finds that additional examinations would aid in evaluating the claims.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any remaining outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2.  Once the above development is completed to the extent necessary, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner must provide an opinion as to the following:

Whether any current bilateral hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure during active service (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).

The examiner should explain why any current bilateral hearing loss is or is not a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The examiner must provide an opinion as to the following:

a)  Whether a trauma and stressor-related disorder such as       PTSD is diagnosed.  

b)  If the diagnosis of PTSD is deemed appropriate, which stressor(s) form the basis for the diagnosis, to specifically include whether the diagnosis is based upon the Veteran's fear of hostile military or terrorist activity during his service in Vietnam.

c)  Regarding any diagnosed acquired psychiatric disorder other than PTSD, whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

A complete rationale for all opinions expressed - to include citation to specific medical documents and clinical findings - must be included in the report.

4.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


